DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of Group I, Species D, Subspecies 1A, and Subspecies 2A in the reply filed on March 1st, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5, 13, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, species, and/or subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 1st, 2021.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claims 7 and 8 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 14 and 15 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “… a second bearing surface complementary to and engaged with the first bearing surface …”, but the claim 2 recites “… the first articular surface 
	Claim 1 recites “… a second bearing surface complementary to and engaged with the first bearing surface …”, but the claim 3 recites wherein the complimentary surface is an acetabular cup, a liner, or both. The claim is unclear how the second bearing surface can be complementary and engaged with the first bearing surface when the bearing surfaces are then used with a separate complimentary surface such as a liner. For examination purposes, the examiner will interpret claim 1 such that the second bearing surface is capable of being engaged with the first bearing surface and claim 3 such that the bearing surfaces are capable of engaging a complementary surface such as an acetabular cup, a liner, or both.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-4 and 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burstein (U.S. Patent 8,303,664) in view of Schwab (U.S. Publication 2001/0018616) and in view of Rabiner (U.S. Publication 2010/0262069).
	Burstein discloses a device (for example see Figure 5; see annotated figure below) comprising a first bone repair device (503) and a second bone repair device (501). The first bone repair device includes a first support member configured to be placed within a space of a bone attached to a first articular member, wherein the first articular member includes a concave first bearing surface. The second bone repair device includes a second support member configured to be placed within a space of a bone attached to a second articular member, wherein the second articular member includes a second bearing surface having a shape complementary to the first bearing surface and capable of engaging with the first bearing surface (for example see Figure 1). Burstein further discloses the device wherein the first articular device and the second articular device are capable of being used with a complementary surface (510), such as a liner, wherein the first bearing surface is capable of articulating relative to the second bearing surface. Burstein fails to disclose the device wherein the support members are capable of being inflated and deflated and wherein the support members are photodynamic/curable. 
	Regarding the support members are capable of being inflated and deflated, Schwab teaches a device comprising support member (26) and an articular member (20, 22, 24, etc) including a bearing surface attached to the support member, wherein the support member is inflatable and deflatable with a medium (for example see page 5 paragraph 96) in order to dampen and distribute external forces applied to the device. It 
	Regarding the support members being photodynamic/curable, Rabiner teaches a device comprising an inflatable and deflatable support member (300), wherein the support member is inflated with a photodynamic/curable medium to anchor the device within a space of a bone (for example see page 1 paragraphs 4-6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Burstein as modified by Schwab wherein the support members are inflated with a photodynamic/curable medium in view of Rabiner, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


    PNG
    media_image1.png
    748
    644
    media_image1.png
    Greyscale


	Claims 1, 4, 6-9, 11, 12, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinson (U.S. Publication 2006/0271112) in view of Schwab (U.S. Publication 2001/0018616) and in view of Rabiner (U.S. Publication 2010/0262069).
	Martinson discloses a device (for example see Figure 3) comprising a first bone repair device and a second bone repair device. The first bone repair device includes a first support member (226) configured to be placed within a space of a bone attached to a first articular member (222), wherein the first articular member includes a first bearing surface. The second bone repair device includes a second support member (228) configured to be placed within a space of a bone attached to a second articular member (224), wherein the second articular member includes a concave second bearing surface having a shape complementary to the first bearing surface and engaging with the first bearing surface such that the first bearing surface is capable of articulating with respect to the second bearing surface. Martinson fails to disclose the device wherein the 
Regarding the support members are capable of being inflated and deflated, Schwab teaches a device comprising support member (26) and an articular member (20, 22, 24, etc) including a bearing surface attached to the support member, wherein the support member is inflatable and deflatable with a medium (for example see page 5 paragraph 96) in order to dampen and distribute external forces applied to the device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Martinson wherein the support members are capable of being inflated and deflated with a medium in view of Schwab in order to dampen and distribute external forces applied to the device. The device of Martinson as modified by Schwab discloses a device wherein the first and second support members are capable of being inflate and deflated to adjust a position, an angulation, alignment, or some combination thereof of the first and second articulation members. 
	Regarding the support members being photodynamic/curable, Rabiner teaches a device comprising an inflatable and deflatable support member (300), wherein the support member is inflated with a photodynamic/curable medium to anchor the device within a space of a bone (for example see page 1 paragraphs 4-6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Martinson as modified by Schwab wherein the support members are inflated with a photodynamic/curable medium in view of Rabiner, since it has been held to be within the general skill of a worker in the art to select a known material on the .
Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775